No. 12728

       I N THE SUPREME COURT O THE STATE O M N A A
                              F           F OTN

                                     1975



RANDY H L R O ,
       OBO K

                          P l a i n t i f f and Cross-Def endant and Respondent,
       -VS   -
CLAIRE FORSMAN,
                          Defendant and C r o s s - P l a i n t i f f and Appellant.

CLAIRE FORSMAN,
                          P l a i n t i f f and Appellant,
       -vs   -
RANDY HOLBROOK ,
                          Defendant and Respondent.



Appeal from:     D i s t r i c t Court of t h e Third J u d i c i a l D i s t r i c t ,
                 Honorable Robert Boyd, Judge presiding.

Counsel of Record :

     For Appellant :

             Knight, Dahood, MacKay and McLean, Anaconda, Montana
             Wade J. Dahood argued, Anaconda, Montana

     For Respondent:

             Burgess, Joyce, Prothero, Whelan and ~ ' ~ e a r y ,
              Butte, Montana
             John Whelan argued, Butte, Montana
             Allen McKenzie appeared, Butte, Montana



                                              Submitted:        A p r i l 11, 1975

                                                Decided : JUN 6        - 1975
Hon. W. W. L e s s l e y , D i s t r i c t Judge, s i t t i n g f o r Chief J u s t i c e
James T. H a r r i s o n , d e l i v e r e d t h e o p i n i o n o f t h e C o u r t .



             T h i s a p p e a l a r i s e s from t h e d e n i a l of         la in tiff's      motion
f o r a judgment n o t w i t h s t a n d i n g t h e v e r d i c t by t h e d i s t r i c t c o u r t ,

Deer Lodge County.               The j u r y found b o t h p a r t i e s n e g l i g e n t and d e n i e d

relief.        P l a i n t i f f a p p e a l s from t h e judgment.

             The f a c t s a r e n o t complex.             I n Anaconda, Montana, on

October 3 , 1968, a t a b o u t 9:10 a.m.,                    p l a i n t i f f C l a i r e Forsman

was t r a v e l i n g on T h i r d S t r e e t from west t o e a s t ; d e f e n d a n t Randy
Holbrook was t r a v e l i n g on Hickory S t r e e t from s o u t h t o n o r t h ;
a t t h e i n t e r s e c t i o n o f Hickory S t r e e t w i t h T h i r d S t r e e t t h e ve-

hicles collided.              Both s t r e e t s were d r y and t h e w e a t h e r c l e a r .
The f r o n t o f       la in tiff's      c a r s t r u c k t h e l e f t s i d e of d e f e n d a n t ' s

vehicle.        A f t e r impact d e f e n d a n t ' s c a r c o n t i n u e d on t h r o u g h t h e

i n t e r s e c t i o n , o v e r t h e s t r e e t c u r b and s i d e w a l k , t h r o u g h a f e n c e ,
and s t r u c k a house.           p l a i n t i f f ' s c a r spun c o u n t e r c l o c k w i s e and

ended f a c i n g west i n t h e westbound l a n e .

             A r e l e v a n t f a c t o f t h i s i n t e r s e c t i o n c o l l i s i o n was t h e

m i s s i n g s t o p s i g n f o r t r a f f i c a p p r o a c h i n g from t h e s o u t h ; t h e
s i g n was n o r m a l l y t h e r e .    F u r t h e r , i t was a d m i t t e d t h a t Anaconda

h a s a s p e e d l i m i t o r d i n a n c e of 15 m.p.h.          a t i n t e r s e c t i o n s and 25
m.p.h.     on a l l c i t y s t r e e t s .

             P l a i n t i f f Forsman c o n t e n d s d e f e n d a n t ' s t e s t i m o n y i s
t o t a l l y absurd; t h i s i s s o , she s a y s , because h i s testimony i n d i -

c a t e s h e would have t r a v e l e d o n l y 10 f e e t , w h i l e s h e w a s t r a v e l i n g
80 t o 90 f e e t a t t h e same t i m e .             Forsman f u r t h e r c o n t e n d s t h a t
t h r e e e y e w i t n e s s e s t e s t i f i e d d e f e n d a n t was g o i n g between 35 and 50
m.p.h.;      one e y e w i t n e s s t e s t i f i e d p l a i n t i f f was d o i n g "about 15
m.p.h.";       t h a t s h e e n t e r e d t h e i n t e r s e c t i o n a t 15 m.p.h.,         looked

t o t h e r i g h t and d i d n o t s e e any v e h i c l e a p p r o a c h i n g w i t h i n a

distance        t h a t would be t r a v e r s e d by a v e h i c l e d r i v e n a t a speed
p e r m i t t e d by law.        She a l s o contends defendant cannot r e l y on
s e c t i o n 32-2170, R.C.M.            1947, g r a n t i n g a p r e f e r e n c e t o t h e d r i v e r
on t h e r i g h t , s i n c e b o t h v e h i c l e s d i d n o t approach t h e i n t e r s e c -
t i o n a t approximately t h e same time.
                                                                           not
              Forsman f u r t h e r a r g u e s t h e j u r y        could/disregard her
u n c o n t r a d i c t e d testimony when t h e r e i s n o t h i n g i n t h e r e c o r d t o
r e f l e c t unfavorably on h e r c r e d i b i l i t y ; and t h a t t h e evidence
e s t a b l i s h e s a wanton and r e c k l e s s e n t r y i n t o t h e i n t e r s e c t i o n
by d e f e n d a n t .    F i n a l l y Forsman a r g u e s t h a t even i f s h e was
exceeding t h e speed l i m i t t h e e x c e s s speed of t h e defendant was
t h e s o l e proximate c a u s e of t h e a c c i d e n t ; t h a t she was on a
through s t r e e t and t h a t where a s t o p s i g n h a s been removed o r
obscured, t h e m o t o r i s t on t h e through s t r e e t i s e n t i t l e d t o r e l y
on a favored s t a t u s .
             Defendant Holbrook contends t h a t p l a i n t i f f was i n c l e a r
v i o l a t i o n of s e c t i o n 32-2170, R.C.M.            1947, s i n c e d e f e n d a n t , b e i n g
t h e o p e r a t o r of t h e v e h i c l e on t h e r i g h t , h a d t h e r i g h t of way and
i t was p l a i n t i f f ' s o b l i g a t i o n t o y i e l d .    He i n s i s t s , under t h e
f a c t s , t h a t p l a i n t i f f i s g u i l t y of c o n t r i b u t o r y n e g l i g e n c e a s a
m a t t e r of law.        He f u r t h e r a r g u e s t h a t t h e j u r y had s u f f i c i e n t
evidence t o f i n d p l a i n t i f f g u i l t y of c o n t r i b u t o r y n e g l i g e n c e
i n f a i l i n g t o keep a proper lookout f o r t r a f f i c approaching t h e
intersection.             Defendant m a i n t a i n s p l a i n t i f f ' s t h e o r y t h a t she
was on a through s t r e e t and t h e r e f o r e enjoyed a favored s t a t u s
i s a new t h e o r y never advanced i n t h e d i s t r i c t c o u r t and cannot
be argued on a p p e a l .           D e f e n d a n t ' s concluding argument was t h a t
where t h e evidence i s c o n f l i c t i n g t h i s Court must a c c e p t t h e
evidence i n t h e r e c o r d t o s u p p o r t t h e v e r d i c t of t h e j u r y ; and,
f u r t h e r , t h a t h i s testimony was s u f f i c i e n t t o e s t a b l i s h p l a i n t i f f ' s
contributory negligence.
             The j u r y ' s v e r d i c t was t h a t b o t h p a r t i e s of t h i s i n t e r -
s e c t i o n c o l l i s i o n were n e g l i g e n t .   The j u r y ' s v e r d i c t l e f t them
where t h e y were a t t h e s t a r t of t h i s double law s u i t .
                W f i n d c o n f l i c t i n t h e evidence.
                 e                                                        I n such c a s e s t h i s
Court may o n l y review t h e evidence f o r t h e purpose of d e t e r m i n i n g
    i f t h e r e i s s u b s t a n t i a l evidence t o s u p p o r t t h e v e r d i c t . Strong
v. Williams, 154 Mont. 65, 460 P.2d 90.
                The r e c o r d shows s u f f i c i e n t evidence t o f i n d Forsman
c o n t r i b u t o r i l y n e g l i g e n t f o r h e r f a i l u r e t o keep a proper lookout
    f o r t r a f f i c approaching t h e i n t e r s e c t i o n .      The t r i a l c o u r t i n -
s t r u c t e d t h e j u r y on t h i s m a t t e r i n c o u r t ' s       i n s t r u c t i o n No. 24,
o f f e r e d by p l a i n t i f f a s h e r proposed i n s t r u c t i o n No. 16.
                Our p o s i t i o n i s even s t r o n g e r , where, a s h e r e , t h e
d i s t r i c t c o u r t , i n i t s o r d e r denying judgment n o t w i t h s t a n d i n g
t h e v e r d i c t o r i n t h e a l t e r n a t i v e t h e motion f o r new t r i a l ,
found s u f f i c i e n t evidence t o s u p p o r t t h e j u r y v e r d i c t .
               W do n o t c o n s i d e r E'orsman's
                e                                              favored s t a t u s t h e o r y ,
i n t h a t i t i s p r e s e n t e d h e r e on a p p e a l f o r t h e f i r s t t i m e .
               The j u r y ' s v e r d i c t l e f t b o t h p a r t i e s i n t h e i n t e r s e c t i o n .
W a g r e e and l e a v e them where t h e j u r y d i d - - - i n
 e                                                                                   the intersection.
               W affirm.
                e
                                                                                ;7

                                                                                                                 .      i
                                                                                - - - - - - - - - I - - - - - - - - - - -




                                                       Hon. W.W.Lessley, D i s t r i c t Judge,
                                                       s i t t i n g f o r Chief J u s t i c e James T.
                                                       Harrison.

W Concur:
 e




I                                                 I
        Justices.